                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

PATSY SHEPHERD,                        ) Cause No. CV-17-40-GF-BMM-JTJ
                                       )
                    Plaintiff,         )
                                       )
      vs.                              ) ORDER FOR DISMISSAL WITH
                                       ) PREJUDICE
NATIONAL RAILROAD                      )
PASSENGER CORPORATION,                 )
a/k/a AMTRAK; and CHARLES              )
HENRY PINNER,                          )
                                       )
                    Defendants.        )
                                       )

      This matter, having come before the Court pursuant to the stipulated motion

of the parties for an order of dismissal, and the Court being otherwise fully advised

in the premise.

      IT IS HEREBY ORDERED that the above-entitled action is hereby

DISMISSED with prejudice and without costs or attorney fees to any party.

      DATED this 15th day of January, 2019.
